Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it not narrative.  Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 2-3 and line 11 recites, “the head being rotatably trained around a spinning axis…wherein the head is trained in rotation around the spinning axis”.  It is not clear what is meant by “trained”.  Does the Applicant mean “configured to rotate”?
Claim 8 recites, “prevent translation movement of said at least one bearing along the rotation axis outward of the spinning axis”.  It is not clear what is trying to be conveyed by “outward of the spinning axis”.  
Claim 9 states, “and includes an comprises a protrusion from the rest of said at least one cutting string.”  It is not clear what is meant by “from the rest of said at least one cutting string”.

Claim 11 states, “and wherein said holding portion extends outside of the head”.  However, if the head is being defined as having a subassembly with a blocking member and the blocking member has a holding portion, then the holding portion is part of the head.  If the holding portion is part of the head, it cannot extend outside of itself.
Claim 12 states, “an opening which is located outward said wall”.  It is not understood what is meant by “outward side wall”. Does the Applicant intend that “an opening, which is located on the outside of said wall”? 
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “power organ” in claim 16  is used by the claim to mean “motor, or engine or driving mechanism,” while the accepted meaning is “a body party performing a function or a keyboard instrument” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-11, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luick (U.S. Patent 4,062,114).
In regards to claim 1, as best understood, Luick discloses a head (54) of a string trimmer (fig. 6), the head being rotatably trained around a spinning axis (e.g. 34; fig. 3), the head comprising: a wall (wall 86) comprising at least one eyelet (opening of passage 76); at least one bearing (surface passage 76) , which is received in said at least one eyelet and which defines a rotation axis (perpendicular to the spinning axis); 
In regards to claim 3, Luick discloses wherein said wall (86) is a peripheral wall of the head (54), and wherein the rotation axis of said at least one bearing (surface of 77/76) is radial to the spinning axis (perpendicular to the spinning axis 34).  
In regards to claim 4, Luick discloses wherein said at least one eyelet includes comprises two or more eyelets that are regularly spread around the spinning axis (“It will be appararent that the holder 70 may conveniently provide a plurality of receiving and threading passages 76, 78 around the periphery of the body 74 to accommodate a plurality of cutting elements 72.” Col. 5, lines 20-24).  
In regards to claim 6, Luick discloses wherein said at least one bearing (surfaces of 76/77) includes a comprises at least one slide bearing (the cutting element 72 is able to slide on the surface of 76).  
In regards to claim 7, Luick discloses wherein said at least one bearing is integral with said wall at said at least one eyelet (opening of 76).  
In regards to claim 9, as best understood Luick discloses wherein said blocking member (82) of said at least one sub- assembly is integral with said at least one cutting string (72) of said at least one sub-assembly and includes an comprises a protrusion (82) from the rest of said at least one cutting string.  

In regards to claim 11, as best understood,  Luick discloses wherein each of said at least one blocking member (82) comprises: a bearing portion (outer surface); and a holding portion (inner surface), wherein said bearing portion (outer surface of 82) cooperates with said at least one bearing (surface of 77/76) such that said holding member portion is rotatable without restriction with respect to said wall around the rotation axis of said at least one bearing (fig. 6), and wherein said holding portion extends outside of the head (fig. 6; e.g. when being inserted and removed and as viewed from a top perspective) and is configured to hold said cutting string (72).  
In regards to claim 14, Luick discloses wherein an axis of said holding portion (82) is aligned with the rotation axis of said at least one bearing (surface of 76/77; fig. 6).  
In regards to claim 16 ,as best understood, Luick discloses a string trimmer (10; fig. 1), comprising a frame (20), comprising a lower extremity (output shaft 22) defining a spinning axis (34), and a head (24) according to claim 1 (fig. 5), which is linked to said lower extremity (22) of said frame (20), and which is driven in rotation around the spinning axis by a power organ (motor 20).

Claims 1-2, 4-5, 8-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugihara (U.S. Patent JP2004-143981).
In regards to claim 1, as best understood Sugihara discloses a head (1) of a string trimmer, the head being rotatably trained around a spinning axis (e.g. the longitudinal axis through center of head), the head comprising: a wall (21; fig 7) comprising at least one eyelet (recess for 27); at least one bearing (10), which is received in said at least one eyelet (recess for 27; fg. 1 and which defines a rotation axis (e.g. axis aligned with 11a/11b; Figs. 2/6); and at least one subassembly (8) comprising: a blocking member (11); and a cutting string (12) that is held by said blocking member (8b) so as to extend outward of said wall radially to the spinning axis when the head is trained in rotation around the spinning axis, said at least one sub-assembly (8) being received by said at least one bearing (10) so that said at least one sub-assembly is rotatable without restriction around the rotation axis of said at least one bearing with respect to said wall. 
In regards to claim 2, Sugihara discloses wherein said wall (21) is part of a closing member of the head and wherein the rotation axis of said at least one bearing (e.g. axis aligned with 11a/11b; Figs. 2/6) is parallel to the spinning axis (center axis of head; both are vertical axes).  
In regards to claim 4, Sugihara discloses wherein said at least one eyelet includes comprises two or more eyelets (4) that are regularly spread around the spinning axis (figs 2 and 7).  
In regards to claim 5, Sugihara discloses wherein said at least one bearing (10) includes comprises at least one rolling element bearing(11a/11b rotate).  

In regards to claim 9, as best understood Sugihara discloses wherein said blocking member (8b) of said at least one sub- assembly (8) is integral with said at least one cutting string (8a) of said at least one sub-assembly and includes an comprises a protrusion (8b) from the rest of said at least one cutting string.  
In regards to claim 10, Sugihara discloses wherein said at least one blocking member (8b) comprises a ring with an opening (e.g. cylindrical ring with opening for 8a), said at least one cutting string passing through the opening, and wherein said ring has an outer dimension that is bigger that an inner diameter (7b) of said at least one bearing.  
In regards to claim 16, as best understood, Sugihara discloses wherein a string trimmer (fig 3), comprising a frame(3), comprising a lower extremity (4)/5)defining a spinning axis, and a head (21) according to claim 1, which is linked to said lower extremity of said frame, and which is driven in rotation around the spinning axis by a power organ(81).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara (U.S. Patent JP2004-143981) in view of Frantello (U.S. Patent 4,189,905).
In regards to claim 11, Sugihara discloses wherein each of said at least one blocking member (8b) comprises: a bearing portion (outer surface of 8b); and a holding portion (inner surface), wherein said bearing portion (outer surface 8b) cooperates with said at least one bearing (10)such that said holding member portion (inner surface of 8b) is rotatable without restriction with respect to said wall (21) around the rotation axis of said at least one bearing (axis of 11a/11b), but does not disclose wherein said holding portion (8a) is configured to hold said cutting string but does not disclose wherein the holding portion extends outside of the head.   Attention is further directed to the Frantello reference.  Frantello discloses spool of wire being mounted to a lawn mower where the spool extends from the housing using a flexible stem 20.  The stem is constructed of two separate parts that can be screwed together through a hole in the housing wall. Thus, Frantello demonstrates another means of connecting the bearing portion to the wire and to the housing, such that the entire blocking member and wire need to be threaded through the housing.  It would have been obvious to one having ordinary skill in the art to have combined the flexible stem teachings of Frantello with the flexible line of Sugihara to allow for easier assembly and replacement of wore trimmer lines.  

In regards to claim 15, the modified device of Sugihara discloses wherein said holding portion (20 as modified by Frantello) is eccentric relative to the rotation axis of said at least one bearing (11a/11b of Sugihara).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAURA M LEE/Primary Examiner, Art Unit 3724